 

 

 

 

: cr ne feet Wis cto

    

United States Bankruptcy Court far the:

Eastern District of _Missouri
(Stata)
Case number (# snow) Chapter 7

 

“etcowa sath ctnsrctannnonnncmanrenannnn

ow a oe on (3 Check if this is an

amended filing
Official Form 205
involuntary Petition Against a Non-individual 12115

Use this form to begin a bankruptcy case againat a non-individual you allege to be a debtor subject to an Involuntary case. If you want to bagin
a casa against an individual, use the involuntary Patition Against an individual (Official Form 105), Be as complete and accurate as possible. If
more space is neaded, attach any additional sheets fo this form. Gn the top of any additonal pages, write debtor's name and case number (if
known}.

 

Pere tenn the Chapter of the Bankruptcy Code Under Which Patition Is Filed

4

41, Chapter of the Check one:

Bankruptey Cade
a Chapter 7

QO Chapter 11

Ea identify the Debtor

2, Dabtor's name

 

HH St. Louls Rallway LP

3. Other names you know
the debtor has used in
the fast 8 years

 

 

 

Include any assumed i
names, trade names, of
doing business as names. :
4. Debtor's federal re
Employer identification Unknown

 

 

 

 

 

 

 

 

 

 

Number (EIN}
rrr
Principal place of business Maiilng address, If different
5. Debtor's address moeipare "s B agarEess °
CT Corparation, Registered Agent
c/o Hudson St, Louis Real Estate Manager, LLC 120 South Central Ave.. Suite 400
Number Street Number Street
600 Locust Sireet
P.O, Box
St_Lanis MO 63101 Claylon mo oases
City Stale ZIP Code City State dP Code
Location of principal assets, if different from
principal place of business
St. Louis City 600-610 Olive St.
County Number Street

 

St. Louis MO 63101

Ciy State Z2tP Code

 

 

 

 

Official Form 205 involuntary Petition Against a Non-individual page!
 

 

 

 

Pebler

Heree

6. Debtor's website (URL)

HH &t. Louis Railway HP Case aumber (ginseny

 

 

£7, Type of debtor
3
i
\

8. Type of debtor's
business

 

 

(J Carporation @ncluding Limited Llabiity Company (LLG) and Limited Liability Partnership (LLP)
G Partnership (excuding LLP)

 

1 other type of debtor. Spacity:

Check one:

(3 Health Care Business (as defined in 11 U.S.C. § 101(27A)}
(2) Single Asset Real Estate (as dafined in 11 U.S.C, § 101(51B)}
(7 Railroad (as dafined in 14 U.S.C. § 101(44))

( Stockbroker (as dafined in 14 U.S.C. § 101(53A})

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) Clearing Bank (as defined in 11 U.S.C. § 781{3)}

None of the types of business listed,

C) Unknown type of business.

 

 

 

 

 

 

'8 To the best of your @ No

| knowledge, are any Belatonchi

_ bankruptcy cases C1 Yes. Debtor : °

d alnst

, ban Ing by ar again District Data fitad Gasa number, # knawn

' any partner or affillate VM?DD 7 YYYY

of this debtor?
Oebtor Relationship
Distt cena, Dale fited Case number, enw

MM/ ODP YYYY
Report About the Case
40, Vanue Check one:

2 over the last 180 days before the fillng of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assals in this district tonger than in any other district.

D A bankruptcy case concerning debtor's affiliates, general pariner, or partnership is pending in this district,

 

_ tt. Allegations

12. Has there been a
transfer of any clalmn

against the debtor by or

{o any petitioner?

Official Form 205

Each palliionar Js eligible to file this petition under 11 U.S.C. § 303(b).
The debior may be the subject of an involuntary case under 417 U.S.C. § 303(a).

At laast one box must be checked:

@ the debtor is generally not paying its debts as thay become due, unless they ara the subjeci of a bona
fide dispute as fo llabllity or amount,

Q within 120 days before the filing of this petition, a custodian, other than a trustes, receiver, or an
agent appointed or authorized to take charge of less than substantially al of the property of the
debtor for the purpose of enforcing a ilen against such property, was appointed or took possassion,

(No
O Yes. Attach alt documents that evidence the transfer and any statements required under Bankruptcy
Rule 1003{a).

{nvoluntary Peiilion Against a Non-Individual page 2

 
HH St. Louis Railway LP

 

 

 

 

Debtor Case number (#answn)
t
, 13. Each patitloner's claim Name of petitioner Nature of petitioner's claim Amount of the clalm
: above the value of
any Hen

Fred Lafser, Lafser & Associates unpaid invoices for wark done : 16,500.00°

 

 

 

 

Development Strategies unpaid invoices for wark done 5 11,027.38
Western States Fire Pratection wnpaid invoices for work done 66,517.46
i “Company $ 1
: Total of petitioners’ claims 5 94,044.84

* Subject to increase following further invoice and payment reconciliation.

If more space Is nvedad to lst potitionars, aftach additional sheats. Write the allogad debtor's name and the case number, if known, at
the top of each sheat, Following the format of this form, set out the Information required in Paris 3 and 4 of the farm for each
additional petitioning creditor, the petitioner's claim, the petitioner's representative, and the patitionar’s attorney. Include the
statement under penalty of perjury set out In Part 4 of the form, followed by each additional petitioner’s (or representative's) signature,
alang with the signature of the petitioner's attorney,

E
i
i

FREI] rosucse for Relief

WARNING — Bankruptcy fraud Is a serious crime. Making 4 fatse statement in connection with a bankruptcy case can resull in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1941, 1519, and 3571.

Patilioners request that an order for reilef ba entered against the debtor under the chapter of 11 U.S.C. specified in this patition, if a
petitioning credilor is a corporation, altach the corporate ownership statement required by Bankruptcy Rule 1010(b), If any petitioner Is &
foreign representative appointed in a foreign proceeding, attach a cerlified capy af the order of the court granting recognition.

i thave examined the Information in this document and have a reasonable belief that the information Is true and correct,

Patitloners or Petitioners’ Representative Attorneys

Name and mailing address of potitlonar

Lafser & Associates. Inc. 1. Talbot Sant, Jr.

 

 

Pdated name

 

 

 

 

 

 

 

 

 

 

: Name
i . Affinity Law Group, LLC
1000 South Newstead Ave., Suite 2 Aaname-Wan
Number Streat “ny .
; 1610 Des Peres Road, Suite 100

St. Louis MO 63110
/ City State ZIP Goda Number Street
i St. Louis MO 63131
Name and malling address of patitloner’s representative, If any City stala ZIP Code
Fred A. Lafser, Lafser & Associates, Inc. Contact phone 344-872.3333 — genay tsant@allinitylawgrp.com
| Name
i 1000 South Newstead Ave., Suite 2 Bernumber 39924
j Number Street
St. Louis MO 63110 Stata Missouri y

City State ZiP Code fi

I declare under penalty of perjury that the foragaing fs tue and correct.

Execuled on 10/7/2014 x

MM / DD PYYY

Signature of petitioner or representative, i

     
 
     

Signature of ptt

a-—- ,President /
ing sepresentative's title Date signed wl i } a0 [ q
‘ science neg eraser sf DO PONY

Official Form 205 Involuntary Petition Against a Non-Individuat grage 3

 
x Live Oy P and Coneral Carnie

a

Deblor HH St. Louis Railway LP

 

Nene

 

Name and mailing address of petitioner

Western States Fire Protection Company

Name

 

- _ Tucson Way
Number Street

Centennial co 80112

City State ZIP Cade

 

Name and mailing address of petitioner’s representative, If any

Walter J. Downing

Name
7020 S. Tuscon Way

Number = Street

Centennial CO 80112

City State ZIP Code

 

 

 

| declare under penalty of perjury that the foregoing is tare and correct.

Executed on tt % | 2014

MM 7DD/YYYY |

Signature of petitioner or representativ£, including representative's title

Name and mailing address of petitioner
Development Strategies, Inc.

 

Name
10 South Broadway, Suite 1500
Number Street

St. Louis MO 63102
Cily State ZIP Cade

 

 

 

Name and mailing address of petitioner's representative, If any
Brad Beggs , Development Strategies Inc.
Name
10 South Broadway, Suite 1500

Number Street

St. Louis MO 63102
City State ZIP Cade

 

 

 

| declare under penalty of perjury that the foregoing is true and correct.

Hh fd/ zor

MM /D0 /YYYY

x Ar (hy \ f°

Sign¥ure of petltkoner ar representative, In sae repiesentalive' 's title

Executed on

Official Form 205

asleataeetasiawans PEURST eH ns feat Out arena caer ee ee Nn PRE ae ne

State Missoupi 4, /n
x A,

x

Case number (axeewny

PERED ERS TR BM AE BERND ANE SEE ta re HATE AT eck ee © Stet toe eetesey ene

J. Talbot Sant, Jr.
Printed name
Affinity Law Group, LLC
Firm nama, If any
1610 Des Peres Road, Suite 100
Number Street
St. Louis MO 63131
City State ZIP Code
314.872.3333 Emait ‘Sant@affinitylawgrp.com

 

 

 

 

Contact phone

Bar number 3 53 24

 

Signature of atlom:

Date signed lea

MM /0D /YYYY

J. Talbot Sant, Jr.

Printed name

Affinity Law Group, LLC

Firm name, if any

1610 Des Peres Road, Suite 100
Number Street

 

 

 

 

 

St. Louis MO 63131
City Stale ZIP Code
codlaridliene 314.872.3333 Email) ‘ant@affinitylawgrp.com
Bar number 3 5 3 24

 

    
 

State Missouri

 

Signature of atta o/

1 ie a es

MM /0D /YYYY

 

Date signed

 

Involuntary Petition Against a Non-Individual page 4

 
